DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 3 March 2022.
Claims 2 and 9 have been amended.
The 101 rejections for claims 2-15 have been overcome by amendments.
Claim 1 has been cancelled.
Claims 2-15 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 December 2021 was filed after the mailing date of the non-final rejection on 7 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the included cited office action will be considered, however any cited art within said action will not be considered unless separately cited by the Applicant on an IDS.

The information disclosure statement (IDS) submitted on 1 March 2022 was filed after the mailing date of the non-final rejection on 7 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the included cited office action will be considered, however any cited art within said action will not be considered unless separately cited by the Applicant on an IDS.

The information disclosure statement (IDS) submitted on 10 March 2022 was filed after the mailing date of the non-final rejection on 7 December 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the included cited office action will be considered, however any cited art within said action will not be considered unless separately cited by the Applicant on an IDS.

Response to Arguments
Applicant’s arguments with respect to claims 2 and 9 with regards to overlaying item information on the picture of the shipment item have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 7-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McSweeney (US 2014/0214697 A1) (hereinafter McSweeney), in view of Gorlin (US 2016/0019496 A1) (hereinafter Gorlin), in view of Parris (US 2015/0100514 A1) (hereinafter Parris), in view of Wilke et al. (US 2013/0146656 A1) (hereinafter Wilke), and further in view of Gillen et al. (US 2018/0137453 A1) (hereinafter Gillen).

With respect to claims 2 and 9, McSweeney teaches:
Receiving, on a computerized collection and delivery management platform hosted on a centralized server, an electronic request from a first user through an application on a first user computing device for a pick-up of at least one item from a first geographic location (See at least paragraphs 15, 19, 20, 80, 91, 92, and 95 which describes a user requesting a collection and delivery of an item and a first location).
Responsive to receiving, from the computerized collection and delivery management platform, the electronic request including the delivery data, identifying at least one second user of the collection and delivery management platform capable of fulfilling the pick-up request (See at least paragraphs 15, 29, 30, 80, 91, 92, and 96 which describe identifying a deliverer capable of fulfilling the pickup and delivery request).
Wherein identifying the at least one second user comprises: querying, by the computerized collection and delivery management platform, available users; and selecting at least one available user based on the delivery data input by the user (See at least paragraph 96-100 which describe receiving a delivery/pick-up request for items, wherein the system queries available users and selects a user for the requested job).
Electronically transmitting details of the pick-up request to a software application on a second user computing device of the identified at least one second user, the second user computing device being a smartphone device, wherein a visual map of the first geographic location is visually displayed on a user interface of the second user computing device (See at least paragraphs 15, 29, 30, 80, 91, 92, and 96 which describe providing the identified deliverer with delivery information, including the address of the pickup, as well as a map of the pickup location, wherein the deliverer has a smartphone with apps that they use to conduct the process).

McSweeney discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney does not explicitly disclose the following, however Gorlin teaches:
Uploading a computer file containing the at least one time-stamped, geo-located, digital photograph of the at least one item to the application of the second user computing device and to the centralized server (See at least paragraphs 122 and 146 which describe a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin.  By providing a delivery service with a photograph of the item, along with a time and location stamp, a user would predictably be able to identify the exact item that needs to be collected for delivery, and would provide the most accurate information with respect to its location at the time of the request, thus predictably reducing the time needed for pickup.

The combination of McSweeney and Gorlin discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney and Gorlin do not explicitly disclose the following, however Parris teaches:
Wherein receiving the electronic request comprises: rendering, on the first user computing device, a user interface prompting the first user to input delivery data including the first geographic location and a second geographic location, and wherein the user interface includes an indication of the first geographic location and the second geographic location; receiving, by the user interface of the first user computing device, the delivery data from the first user; receiving, by the computerized collection and delivery management platform, and responsive to the input by the first user, the delivery data from the first user (See at least paragraphs 39, 40, and 115 which describe displaying a user interface on a user device to receiving their address, a destination address, a request to deliver an item from one location to another, and providing this information to a carrier scheduler).
Upon delivery of the at least one item from the first geographic location to a second geographic location by the at least one second user, validating delivery of the at least one item by the first user computing device through at least one code identifier, wherein the at least one code identifier is transmitted from the collection and delivery management platform to the first user computing device (See at least paragraphs  102, 105, 106, and 120-122 which describe using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of displaying a user interface on a user device to receiving their address, a destination address, a request to deliver an item from one location to another, and using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery of Parris.  By receiving delivery addresses, a carrier will predictably be able to plan for a delivery in the best manner.  In addition, by using a code identifier, a deliverer, shipper, and receiver can reduce the likelihood of fraud or theft from occurring, as a code identifier will be able to ensure that the correct item is collected and delivered.

The combination of McSweeney, Gorlin, and Parris discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney, Gorlin, and Parris do not explicitly disclose the following, however Wilke teaches:
Uploading a computer file containing the at least one digital photograph of the at least one item to the application of the second user computing device and to the centralized server, wherein at the centralized server, at least one code identifier is added to the at least one photograph (See at least paragraphs 45, 46, 48, 54, 60, 80-84, an 87 which describe imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke.  By creating an identifier that is linked to an image of a delivery item, a central server will predictably be able to track a particular item out for delivery, as well as predictably allow for confirming the particular item was delivered to the correct recipient.

The combination of McSweeney, Gorlin, Parris, and Wilke discloses all of the limitations of claims 2 and 9, as stated above.  McSweeney, Gorlin, Parris, and Wilke do not explicitly disclose the following, however Gillen teaches:
Generating at least one code identifier and adding the at least one code identifier to the at least one time-stamped geo-located, digital photograph by visually overlaying or embedding the at least one code identifier to the at least one time-stamped, geo-located, digital photograph, whereby the at least one item within the at least one time-stamped, geo-located, digital photograph and the visually overlayed or embedded at least one code identifier are visible together when viewing when viewing the at least one time-stamped, geo-located, digital photograph (See at least paragraphs 9, 23, 54, and 102 which describe using a camera to capture an image of an item being shipped, wherein the item is analyzed and item identifying information is overlaid on the item).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke, with the system and method of using a camera to capture an image of an item being shipped, wherein the item is analyzed and item identifying information is overlaid on the item of Gillen.  By overlaying an item identifier on an image of an item being shipped, a shipper and carrier will quickly be able to identify an shipped item, that would predictably be useful in tracking shipments and confirming shipments.

With respect to claims 3 and 10, the combination of McSweeney, Gorlin, Parris, Wilke, and Gillen discloses all of the limitations of claims 2 and 9 as stated above.  In addition, Parris teaches:
Wherein the code identifier transmitted to the first user computing device is non-electronically communicated to the at least one second user (See at least paragraphs 102, 105, 106, and 120-122 which describe using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the requester receives the code identifier as a label).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the requester receives the code identifier as a label of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke, with the system and method of using a camera to capture an image of an item being shipped, wherein the item is analyzed and item identifying information is overlaid on the item of Gillen.  By using a code identifier, a deliverer, shipper, and receiver can reduce the likelihood of fraud or theft from occurring, as a code identifier will be able to ensure that the correct item is collected and delivered.

With respect to claims 4 and 11, McSweeney/Gorlin/Parris/Wilke/Gillen discloses all of the limitations of claims 2 and 9 as stated above.  In addition, Parris teaches:
Wherein the at least one code identifier is an alpha-numeric code (See at least paragraphs 102, 105, 106, 120-122, and figure 29 which describe using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the code is an alphanumeric code).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery, and wherein the code is an alphanumeric code of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke, with the system and method of using a camera to capture an image of an item being shipped, wherein the item is analyzed and item identifying information is overlaid on the item of Gillen.  By using a code identifier, a deliverer, shipper, and receiver can reduce the likelihood of fraud or theft from occurring, as a code identifier will be able to ensure that the correct item is collected and delivered.

With respect to claims 7 and 14, McSweeney/Gorlin/Parris/Wilke/Gillen discloses all of the limitations of claims 2 and 9 as stated above.  In addition, McSweeney teaches:
Wherein when the at least one item is an item of refuse, the second geographic location is a refuse disposal facility, wherein the refuse disposal facility is selected by the collection and delivery management platform (See at least paragraphs 10-12, 29, 30, 91, and 92 which describe the item being collected as being refuse, and it is being delivered to a disposal facility).

With respect to claims 8 and 15, McSweeney/Gorlin/Parris/Wilke/Gillen discloses all of the limitations of claims 2 and 9 as stated above.  In addition, McSweeney teaches:
Wherein the at least one item is not a refuse item, the second geographic location is input by the first user on the first user computing device (See at least paragraphs 10-12, 29, 30, 91, and 92 which describe the item being collected as being non-refuse, and it is being delivered to a requested location).

Claims 5, 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McSweeney, Gorlin, Parris, Wilke, and Gillen as applied to claims 2 and 9 as stated above, and further in view of Trandal (US 2010/0306080 A1) (hereinafter Trandal).

With respect to claims 5 and 12, McSweeney/Gorlin/Parris/Wilke/Gillen discloses all of the limitations of claims 2 and 9 as stated above. McSweeney, Gorlin, Parris, Wilke, and Gillen do not explicitly disclose, however Trandal teaches:
Wherein receiving the request from the application on the first user computing device for the pick-up of the at least one item from the first geographic location further comprises uploading data from at least one receipt corresponding to a commercial purchase of the at least one item (See at least paragraphs 90, 92, 107, 118, 119, and 127 which describe a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke, with the system and method of using a camera to capture an image of an item being shipped, wherein the item is analyzed and item identifying information is overlaid on the item of Gillen, with the system and method of a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery of Trandal.  By using a scanned receipt to identify items that are to be collected and delivered, a delivery system will predictably be able to identify the best equipment and deliverer to use to collect the item, as well as providing an efficient means of providing a delivery system with delivery information.

With respect to claims 6 and 13, McSweeney/Gorlin/Parris/Wilke/Gillen/Trandal discloses all of the limitations of claims 2, 5, 9, and 12 as stated above.  In addition, Trandal teaches:
Wherein uploading data from the at least one receipt further comprises optical character recognition of alpha-numeric characters on the at least one receipt, wherein at least part of the uploaded data is an address of a geographic purchase location of the at least one item, and wherein the address of the geographic purchase location of the at least one item is automatically identified as the first geographic location (See at least paragraphs 90, 92, 107, 118, 119, and 127 which describe a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of a user requesting a collection and delivery of an item at a pickup address, wherein the request includes delivery information and is provided to a deliverer of McSweeney, with the system and method of a user requesting pickup and delivery of an item, wherein a user uploads a photograph of the item being picked up along with the location and time, and provides the information to the deliverer’s device of Gorlin, with the system and method of using a code identifier to validate a delivery, wherein the code is provided to all parties involved to verify the delivery of Parris, with the system and method of imaging an item for delivery, wherein an identifier for the item is determined and associated with the image in a database by a central server, wherein the information together is transmitted to a delivery device and recipient to confirm delivery of the item of Wilke, with the system and method of using a camera to capture an image of an item being shipped, wherein the item is analyzed and item identifying information is overlaid on the item of Gillen, with the system and method of a user using a camera on their phone to image a receipt, wherein item information and address information is extracted from the receipt using OCR techniques, and wherein the information is put into a website to request delivery of Trandal.  By using a scanned receipt to identify items that are to be collected and delivered, a delivery system will predictably be able to identify the best equipment and deliverer to use to collect the item, as well as providing an efficient means of providing a delivery system with delivery information.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
16 May 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628